Hadley, J.
Appellant was fined, under the Nicholson law, for permitting a person other than a member of his family to enter his saloon on the Pourth of July.
The only error assigned is the overruling of his motion in arrest of judgment.
The Attorney-General calls attention tó appellant’s noncompliance with the fifth clause of rule twenty-two of this court, and insists upon the rule’s enforcement. ' The motion in arrest calls in question the legal sufficiency of the charge to state a public offense.
Neither the affidavit upon which the judgment is founded *674nor the motion in arrest is set ont in appellant’s brief, nor is any attempt made to state therein the substance of either the affidavit or motion. There is, therefore, no question presented for decision. Henderson v. Henderson (1906), 165 Ind. 666; American Food, Co. v. Halstead (1905), 165 Ind. 633; Springer v. Bricker (1905), 165 Ind. 532; Knickerbocker Ice Co. v. Gray (1905), 165 Ind. 140; Tongret v. Carlin (1905), 165 Ind. 489; Chicago, etc., R. Co. v. Walton (1905), 165 Ind. 253; Tuthill Spring Co. v. Holliday (1904), 164 Ind. 13; Schreiber v. Worm (1904), 164 Ind. 7; Barricklow v. Stewart (1904), 163 Ind. 438; Cleveland, etc., R. Co. v. Stewart (1903), 161 Ind. 242.
Judgment affirmed.